Lathrop, J.
We find nothing in this case which is not fully covered by the cases already decided between the same plaintiff and other defendants who have sought to avoid paying the assessment duly levied upon them. Commonwealth Ins. Co. v. Knabe Manuf. Co. 171 Mass. 265. Commonwealth Ins. Co. v. Wood, 171 Mass. 484. Commonwealth Ins. Co. v. Fairbank Canning Co. 173 Mass. 161, decided since this case was argued. See also Allgeyer v. Louisiana, 165 U. S. 578; Dailey v. Masonic Accident Association, 102 Mich. 289.

Judgment for the plaintiff affirmed.